ALLOWABILITY NOTICE

Claims 12 and 14 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 16 – 201were already indicated to be allowable over the prior art for the reasons detailed in the Office action of July 25, 2022.  Claim 14 has been amended to depend on Claim 21 and therefore also contains this allowable subject matter.  
With respect to independent Claims 12 and 15, they also now contain the allowable subject matter of Claim 16.  Namely, they set forth a method of forming a polyol premix and a polyurethane formulation in which a catalyst system not taught by the prior art is provided.  As with respect to Claim 16, WO 093/25598 to Baumann et al. corresponds to the closest prior art and teaches a polyol component/premix comprising dimethylcyclohexylamine (DMCHA) and 2,2’dimorpholino-diethyl-ether (DMDEE) in a 1:1 weight ratio in Examples 1 and 2.  Baumann et al. does not teach N-(3-dimethylaminopropyl)-N,N-diisopropanolamine is further included in the polyol premix.  Nor does any other prior art reference provide the necessary teaching which would lead a person of ordinary skill in the art to include a third catalyst, N-(3-dimethylaminopropyl)-N,N-diisopropanolamine, in the polyol premix of Baumann et al. such that the claimed weight ratio of all catalyst compounds is achieved.  
The instant application is thus in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        6